 

SECOND AMENDMENT TO

CLASS B WARRANT TO PURCHASE COMMON STOCK

 

This Amendment (this “Amendment”) is authorized as of August 29, 2017, by BIM
Homes, Inc., a Delaware corporation (the “Company”), for National Electronics
(Consolidated) Limited (the “Holder”) to that certain Class B Warrant
Certificate for the Purchase of Shares of Common Stock of the Company dated
January 17, 2017 issued by the Company to the Holder (the “Class B Warrant”).
Capitalized terms used but not otherwise defined herein have the meanings
ascribed to them in the Class B Warrant.

 

RECITALS

 

WHEREAS, pursuant to the terms of the Class B Warrant (a copy of which is
attached hereto as Exhibit A), the Company has outstanding an aggregate of
74,000 warrants to Holder, which may be exercised until August 30, 2017
(“Expiration Date”), to acquire up to an aggregate of 74,000 shares of the
Company’s common stock, par value $0.0001 per share (“Common Stock”), at an
exercise price of $5.00 per share of Common Stock; and

 

WHEREAS, the Company and the Holder wish to amend the Class B Warrant as set
forth below to extend the Expiration Date of the Class B Warrant from August 30,
2017 to August 30, 2020.

 

AGREEMENT

 

NOW, THEREFORE, for valuable consideration, receipt of which is hereby
acknowledged, the Company and the Holder hereby agree as follows:

 

1. Amendment to Expiration Date. The expiration date of the Class B Warrant in
the initial paragraph (preamble) of the Class B Warrant is hereby amended by
replacing the date “August 30, 2017” with the date “August 30, 2020” and all
references in the Class B Warrant to “Expiration Date” shall mean and refer to
the expiration date as so extended.

 

2. Conflict. In the event of any conflict between the provisions of this
Amendment and the Class B Warrant, the provisions of this Amendment shall
govern.

 

3. No Other Changes. Except as specifically amended by this Amendment, all other
provisions of the Class B Warrant shall remain in full force and effect. This
Amendment shall not constitute or operate as a waiver of, or estoppel with
respect to, any provisions of the Class B Warrant by either party hereto.

 

4. Applicable Law. This Amendment and the rights and obligations of the parties
hereunder shall be construed and governed by the laws of the State of
California.

 

5. Counterparts and Electronic Signatures. This Amendment may be executed in
multiple counterparts, each of which shall be deemed an original agreement and
both of which shall constitute one and the same agreement. The counterparts of
this Amendment may be executed and delivered by facsimile or other electronic
signature (including portable document format) by either of the parties and the
receiving party may rely on the receipt of such document so executed and
delivered electronically or by facsimile as if the original had been received.

 

 1 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first indicated above.

 



  THE COMPANY       BIM Homes, Inc.           Name: Milan Saha   Title: Chief
Executive Officer and President

 

 2 

 

 

EXHIBIT A

 

CLASS B WARRANT

 



 3 

 

